Pee Cukiam.
The only question for determination is the method which the infant must use to obtain the desired relief. May he proceed by motion in the cause, or must he proceed by independent action?
Price’s injuries were unknown to the court, and for that reason were not considered by it. It appears of record that notwithstanding the conflict of interest among the defendants, all were represented by the same attorney. The judgment was irregular. A motion in the cause was proper. Menzel v. Menzel, 250 N.C. 649, 110 S.E. 2d 333; Hall v. Shippers Express, 234 N.C. 38, 65 S.E. 2d 333.
Affirmed.